Citation Nr: 0900318	
Decision Date: 01/06/09    Archive Date: 01/14/09

DOCKET NO.  05-30 840	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


ISSUES

1.  Entitlement to an initial disability evaluation in excess 
of 10 percent for chondromalacia, right knee.

2 Entitlement to an initial disability evaluation in excess 
of 10 percent for right elbow lateral epicondylitis.

3.  Entitlement to an initial disability evaluation in excess 
of 10 percent for right shoulder impingement.

4.  Entitlement to an initial disability evaluation in excess 
of 30 percent for sleep apnea.

5.  Entitlement to an initial disability evaluation in excess 
of 10 percent for gastroesophageal reflux disease with hiatal 
hernia and diverticulitis.

6.  Entitlement to an initial compensable evaluation for 
hypertension.


ATTORNEY FOR THE BOARD

P. Childers, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1984 
until his retirement in August 2004.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia, which granted service connection for right 
knee chondromalacia, right elbow lateral epicondylitis, right 
shoulder impingement, sleep apnea, gastroesophageal reflux 
disease, and hypertension effective September 1, 2004.  A 
noncompensable evaluation was assigned for each of these 
disabilities.  

In a rating decision dated in August 2006 the RO increased 
the ratings for the veteran's right knee arthritis to 10 
percent, right elbow lateral epicondylitis, to 10 percent, 
right shoulder impingement 10 percent, sleep apnea, to 30 
percent, and gastroesophageal reflux disease, 10 percent, 
each effective September 1, 2004

In November 2007 the claims file was permanently transferred 
to the New Orleans RO because of the veteran's relocation to 
Louisiana.


FINDINGS OF FACT

1.  The veteran's right knee disability is not productive of 
any limitation of extension, lateral instability, 
subluxation, or abnormal gait at any time during the appeal 
period, but there is objective evidence of crepitus and 
subjective complaints of pain.

2.  The veteran's right elbow epicondylitis disability has 
been productive of extension of less than 45 degrees; flexion 
in excess of 110 degrees; supination of at least 70 degrees; 
and pronation of at least 80 degrees throughout the appeal 
period, but there are subjective complaints of pain during 
flare-ups.

3.  The veteran's right shoulder impingement disability has 
been productive of flexion and abduction greater than 
shoulder level throughout the appeal period, and has not been 
productive of any ankylosis, dislocation, nonunion, malunion, 
or flail joint of the right shoulder, but there is objective 
evidence of very mild arthritic changes in the right 
acromioclavicular joint as well as subjective complaints of 
pain.

4.  An assistive device such as a CPAP machine is not 
required for the veteran's sleep apnea. 

5.  The veteran's gastroesophageal reflux disease is 
productive of such symptoms as recurrent epigastric distress 
with regurgitation, but there is no evidence of any 
substernal arm or shoulder pain at any time during the 
initial rating period.

6.  The veteran's hypertension is not productive of diastolic 
pressure of predominantly 100 or more, or systolic pressure 
of predominantly 160 or more.


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess 
of 10 percent for chondromalacia, right knee, have not been 
met at any time during the appeal period.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.14, 4.20, 
4.59, 4.71a, Diagnostic Codes 5003, 5256-5263 (2008).

2.  The criteria for an initial disability rating in excess 
of 10 percent for right elbow epicondylitis have not been met 
at any time during the appeal period.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.20, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5205-5213 
(2008).

3.  The criteria for an initial disability rating in excess 
of 10 percent for a right shoulder impingement disability 
have not been met at any time during the appeal period.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 
4.7, 4.10, 4.20, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5003, 5200-5203 (2008).

4.  The criteria for an initial disability rating in excess 
of 30 percent for sleep apnea have not been met at any time 
during the appeal period.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 4.1, 4.14, 4.97, Diagnostic Code 
6847 (2008).

5.  The criteria for an initial disability rating in excess 
of 10 percent for GERD with hiatal hernia and diverticulitis 
have not been met at any time during the appeal period.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 4.1, 4.14, 4.20, 4.114, Diagnostic Code 7346 (2008).

6.  The criteria for an initial compensable rating for 
hypertension have not been met at any time during the appeal 
period.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 4.1, 4.14, 4.104, Diagnostic Code 7101 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Increased rating, right knee

In October 2004 the veteran was granted service connection 
for chondromalacia of the right knee with a noncompensable 
evaluation effective September 1, 2004, under the provisions 
of Diagnostic Codes 5299-5257.  38 C.F.R. § 4.71a.  The 
veteran appealed this initial rating.  In August 2006 the RO 
increased the rating for his service-connected right knee 
disability from 0 percent to 10 percent effective September 
1, 2004, based on painful motion of a major joint.  

Disability ratings are based upon VA's Schedule for Rating 
Disabilities as set forth in 38 C.F.R. Part 4.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity in 
civil occupations.  38 U.S.C.A. § 1155.  The disability must 
be viewed in relation to its history.  38 C.F.R. § 4.1.  A 
higher evaluation shall be assigned where the disability 
picture more nearly approximates the criteria for the next 
higher evaluation.  38 C.F.R. § 4.7.  Following an initial 
award of service connection for a disability, separate 
ratings can be assigned for separate periods of time based on 
facts found.  Fenderson v. West, 12 Vet. App. 119, 126 
(1999).

As regards the joints, consideration will be given to factors 
such as less movement than normal (due to ankylosis, 
limitation or blocking, adhesions, tendon-tie-up, contracted 
scars, etc.); more movement than normal (from flail joint, 
resections, nonunion of fracture, relaxation of ligaments, 
etc.); weakened movement (due to muscle injury, disease or 
injury of peripheral nerves, divided or lengthened tendons, 
etc.); excess fatigability; incoordination; impaired ability 
to execute skilled movements smoothly; instability of 
station, disturbance of locomotion, and interference with 
sitting, standing and weight-bearing.  38 C.F.R. § 4.45. 

Under 38 C.F.R. § 4.40, functional loss may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant on motion.  The Board notes that 
disability of the musculoskeletal system is the inability to 
perform normal working movement with normal excursion, 
strength, speed, coordination, and endurance, and that 
weakness is as important as limitation of motion, and that a 
part which becomes disabled on use must be regarded as 
seriously disabled.  However, a little-used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, through atrophy, for example.  38 C.F.R. § 4.40.

The provisions of 38 C.F.R. §§ 4.45 and 4.59 also contemplate 
inquiry into whether there is limitation of motion, weakness, 
excess fatigability, incoordination, impaired ability to 
execute skilled movements smoothly, pain on movement, 
swelling, deformity, or atrophy of disuse.  Instability of 
station, disturbance of locomotion, and interference with 
sitting, standing, and weight-bearing are also related 
considerations.

The evaluation of the same disability under various 
diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. 
§ 4.14 (2007).  Even so, diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain on use or 
due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, 4.59.  
Johnson v. Brown, 9 Vet. App. 7 (1997); and DeLuca v. Brown, 
8 Vet. App. 202, 206 (1995).  

A disorder of the knee involving recurrent subluxation or 
lateral instability is given a rating of 30 percent for 
severe subluxation or lateral instability, 20 percent for 
moderate subluxation or lateral instability, and 10 percent 
for slight subluxation or lateral instability.  38 C.F.R. 
§ 4.71a) Diagnostic Code 5257.

Limitation of flexion under Diagnostic Code 5260 is 
noncompensable if flexion is limited to 60 degrees.  
38 C.F.R. § 4.71a, Diagnostic Code 5260.  A 10 percent 
evaluation is warranted if flexion is limited to 45 degrees, 
and a 20 percent evaluation is warranted when flexion is 
limited to 30 degrees.  The highest rating of 30 percent if 
warranted when flexion is limited to 15 degrees.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5260.  

Limitation of extension is noncompensable if extension is 
limited to 5 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 
5261.  Diagnostic Code 5261 also provides for a 10 percent 
evaluation when extension is limited to 10 degrees; a 20 
percent evaluation when extension is limited to 15 degrees; a 
30 percent evaluation when extension is limited to 20 
degrees; a 40 percent evaluation when extension is limited to 
30 degrees; and a 50 percent evaluation when extension is 
limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 
5261.  

If the limitation of motion is noncompensable, a rating of 10 
percent is for application for each such major joint or group 
of minor joints affected by limitation of motion, to be 
combined, not added under diagnostic code 5003.  

Under Diagnostic Code 5003, a rating of 20 percent rating is 
possible upon x-ray evidence of involvement of 2 or more 
major joints or 2 or more minor joint groups, with occasional 
incapacitating exacerbations, and a 10 percent rating can be 
assigned based upon x-ray evidence of involvement of 2 or 
more major joints or 2 or more minor joint groups; however, 
ratings based on x-ray findings may not be combined with 
ratings based on limitation of motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003, Note (1).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

The veteran complains of "a constant pain" in his right 
knee, which he says occurs after he stands for short periods 
of time; walks up and down stairs or ladders; and runs or 
cycles.  He adds that his right knee "pops and clicks and 
grinds" when he goes up and down ladders and stairs.  
Private medical records document complaints of right knee 
pain.

In July 2004 the veteran was accorded a fee-based examination 
by VA.  During the examination the veteran reported that his 
right knee bothered him whenever he is squatting or kneeling; 
however, he stated that he was able to go about his 
activities of daily living and work related responsibilities.  
He said that his knee bothered him usually with going up and 
down stairs a lot or standing for more than 45 minutes, but 
reported that he did not wear a knee brace or use any other 
assistive devices.  He stated that he was not in daily pain, 
and that he was not incapacitated by his right knee 
condition.  He also stated that he used to run 5 and 10 mile 
races, but had substituted bicycle riding for running.  He 
added that he biked "about 100 to 150 miles per week."  
Physical examination found no heat, redness, swelling, or 
effusion.  Range of motion testing was 0 to 140 degrees with 
no pain, fatigue, weakness, lack of endurance, 
incoordination, or ankylosis.  There was also no recurrent 
subluxation or locking, and McMurray and drawer tests were 
within normal limits.  X-rays were also normal.  The 
physician did, however, advise that there was a "mild 
retropatellar grind on the right knee and negative patella 
apprehension."  Diagnosis was "mild right knee patella 
chondromalacia with good range of motion and minimal 
disability."  

In April 2008 the veteran was accorded a compensation and 
pension (C&P) joints examination.  During the examination he 
complained of pain in the right parapatella, especially with 
stairs, but reported that he was "able to stand 3 to 8 
hours, with only short rest periods," and "able to walk 1 - 
3 miles."  Physical examination found crepitation, but no 
bumps consistent with Osgood-Schlatters disease; no mass 
behind the knee; no clicks, snaps, grinding, or instability; 
and no patellar, meniscus, tendon, or bursa abnormality.  
Range of motion testing was 0 to 140 degrees, and gait was 
normal.  X-rays were also normal.  Diagnosis was 
"crepitus."

As stated before, the veteran's right knee disability has 
been assigned a 10 percent rating under the provisions of 
Diagnostic Code 5257.  See 38 CFR § 4.71a  A higher rating 
under Diagnostic Code 5257 is not warranted since the 
veteran's right knee chondromalacia has been determined by 
physicians to be at most mildly disabling.  A separate rating 
under the provisions of Diagnostic Code 5003 is also not 
warranted since a compensable rating has already been 
assigned under the limitation of motion provisions of 
Diagnostic Code 5257.  38 C.F.R. § 4.71a, Diagnostic Code 
5003.  

The Board further finds that a rating in excess of 10 percent 
is not warranted under any alternative provision.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5256-5263.  A rating in excess of 
10 percent is not warranted under Diagnostic Codes 5260 and 
5261 since there is full range of motion of the right knee.  
See 38 C.F.R. § 4.71a, Diagnostic Codes 5260-5261.  
Evaluation under the provisions of Diagnostic Code 5256 is 
also not warranted since there was no diagnosis of ankylosis 
of the left knee.  Likewise, Diagnostic Codes 5258 and 5259 
are inapplicable, as the clinical evidence does not show that 
cartilage had been removed or dislocated.  Additionally, 
there were no objective findings of impairment of the tibia 
and fibula, thus there was no basis for a disability rating 
in excess of 10 percent under Diagnostic 5262.  Finally, 
evaluation under Diagnostic Code 5263 is inapplicable since 
the veteran was not diagnosed with genu recurvatum.  38 
C.F.R. § 4.71a.  As a higher rating is not available under 
any alternative schedular provision, the Board finds that the 
veteran's service-connected right knee chondromalacia 
disability is adequately rated by analogy under the 
provisions of Diagnostic Code 5257.  See Butts v. Brown, 5 
Vet. App. 532 (1993) (choice of diagnostic code should be 
upheld if supported by explanation and evidence).  
Nevertheless, the Board notes the veteran's subjective 
complaints of pain, popping, clicking, and grinding, and 
accordingly finds that a rating of 10 percent, but no higher, 
for functional loss, which has already been granted by the 
RO, is appropriate.  DeLuca, 8 Vet. App. at 206-07.  Based on 
the evidence of record, the criteria for a rating in excess 
of 10 percent for right knee chondromalacia are not met at 
any time during the appeal period.  

The Board has considered 38 C.F.R. §§ 4.40 and 4.45, 
addressing the impact of functional loss, weakened movement, 
excess fatigability, incoordination, and pain.  DeLuca, 8 
Vet. App. at 206-07.  These factors have been taken into 
consideration in the 10 percent rating granted by the RO for 
painful motion.  Even so, while the Board is required to 
consider the effect of pain, which has been done in this 
case, it is important to emphasize that the rating schedule 
does not provide a separate rating for pain.  See Spurgeon v. 
Brown, 10 Vet. App. 194 (1997).

The Board has also considered the doctrine of reasonable 
doubt with regard to this issue; however, musculoskeletal 
evaluations are performed by mechanically applying the rating 
criteria to range of motion test results.  As such there is 
no basis to establish a higher rating other than by 
addressing the impact of functional loss, weakened movement, 
excess fatigability, incoordination, and pain, which has been 
done.  

II. Increased rating, right elbow

The October 2004 rating decision also granted service 
connection for right elbow lateral epicondylitis with a 
noncompensable evaluation effective September 1, 2004.  The 
veteran appealed this initial rating.  In August 2006 the RO 
increased the rating from 0 percent to 10 percent effective 
September 1, 2004, based on limited movement of a major 
joint.  The Board notes that the veteran's right elbow 
lateral epicondylitis disability has been continuously 
evaluated under the provisions of Diagnostic Codes 5299-5207 
since service connection was granted.  38 C.F.R. § 4.71a.

Normal ranges of motion of the elbow and forearm are 0 
degrees to 145 degrees in elbow flexion.  38 C.F.R. § 4.71, 
Plate I.

Under the provisions of Diagnostic Code 5205, a 40 percent 
rating for the major elbow and a 30 percent rating for the 
minor elbow is warranted for favorable ankylosis of the elbow 
at an angle between 90 degrees and 70 degrees.  A 50 percent 
rating for the major elbow and a 40 percent rating for the 
minor elbow is warranted for intermediate ankylosis of the 
elbow at an angle of more than 90 degrees or between 70 
degrees and 50 degrees.  A 60 percent rating for the major 
elbow and 50 percent rating for the minor elbow is warranted 
for unfavorable ankylosis of the elbow at an angle of less 
than 50 degrees or with complete loss of supination or 
pronation.  38 C.F.R. § 4.71a.

Under the limitation of flexion of the forearm provisions of 
Diagnostic Code 5206, a noncompensable rating is warranted 
for flexion of the major forearm limited to 110 degrees; a 10 
percent rating is warranted for flexion of the major forearm 
limited to 100 degrees;  a 20 percent rating is warranted for 
flexion of the major forearm limited to 90 degrees; a 30 
percent rating is warranted for flexion of the major forearm 
limited to 70 degrees; a 40 percent rating is warranted for 
flexion of the major forearm limited to 55 degrees; and a 50 
percent rating is warranted for flexion of the major forearm 
limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 
5206.

Under the limitation of extension of the forearm provisions 
of Diagnostic Code 5207, a 10 percent rating is warranted for 
extension of the major forearm limited to 45 degrees and for 
extension of the major forearm limited to 60 degrees;  a 20 
percent rating is warranted for extension of the major 
forearm limited to 75 degrees; a 30 percent rating is 
warranted for extension of the major forearm limited to 90 
degrees; a 40 percent rating is warranted for extension of 
the major forearm limited to 100 degrees; and a 50 percent 
rating is warranted for extension of the major forearm 
limited to 110 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 
5207.

In addition to the foregoing, a 20 percent rating is 
warranted where flexion of the forearm is limited to 100 
degrees and extension is limited to 45 degrees.  38 C.F.R. § 
4.71a, Diagnostic Code 5208.

The schedule also includes criteria for evaluation of 
limitation of pronation and supination.  38 C.F.R. § 4.71a, 
Diagnostic Code 5213.  A 20 percent rating is warranted for 
loss of pronation motion beyond the last quarter of the 
arc, and a 30 percent rating is warranted for loss of 
pronation motion beyond the middle of the arc.  See 38 C.F.R. 
§§ 4.71, Plate I; 4.71a, Diagnostic Code 5213.  Limitation of 
supination of 30 degrees or less warrants a 10 percent 
rating.  Id.  

Diagnostic Code 5213 also provides for a 20 percent rating if 
the hand is fixed near the middle of the arc or moderate 
pronation; a 30 percent rating if the dominant hand is fixed 
in full pronation; and a 40 percent rating if the dominant 
hand is fixed in supination or hyperpronation.  Id.  

The veteran complains of pain in his right elbow, which he 
says is "often extensive."  He reports that he is unable to 
open jars without mechanical assistance, and adds that "any 
use of [his] right arm for activities that require the 
bending of the elbow under a load or the flexing of the wrist 
results in pain and inflammation which further limits the use 
of the right arm."  He says that he cannot work construction 
because of his right elbow, and averred that he had to leave 
a post-service construction job because of his arm pain.  He 
elaborated that the pain was so bad that it hurt to wash his 
hair or "simply lift objects such as a glass or hammer."  
Private medical records document his complaints of right 
elbow pain.

During the aforementioned July 2004 fee-based examination the 
veteran complained of pain in his right elbow whenever he 
does "a lot of ratcheting or activities with his hands."  
He reported that he wears a brace and uses heating pads, and 
said that he tries to avoid any activity that would aggravate 
his right elbow.  He added that if he does not aggravate his 
right elbow he does no have any problems, but whenever he 
does any heavy manual work, he gets a flare up.  According to 
the veteran, his symptoms slow him down but do not prevent 
him from carrying out his activities of daily living or work 
related responsibilities.  The veteran is right hand 
dominant.

Physical examination found no heat, redness, swelling, or 
effusion.  Range of motion testing found flexion from 0 to 
145 degrees; supination from 0 to 70 degrees; and pronation 
from 0 to 80 degrees with no pain, fatigue, weakness, lack of 
endurance, or incoordination.  X-rays were also normal.  
Diagnosis was "right elbow lateral epicondylitis of the 
right elbow with normal range of motion and minimal 
disability."  

Range of motion testing during the April 2008 C&P joints 
examination found flexion from 0 to 140 degrees, and 
pronation and supination from 0 to 90 degrees with no 
additional limitation of motion on repetitive use.  X-rays 
were also normal.  Diagnosis was "right epicondylitis."  

As stated before, the veteran's right elbow disability has 
been assigned a 10 percent rating under the limitation of 
extension provisions of Diagnostic Code 5207.  See 38 C.F.R. 
§ 4.71a.  A higher rating under Diagnostic Code 5207 is not 
warranted since extension of the major forearm is not limited 
to 75 degrees or more.  38 C.F.R. § 4.71a, Diagnostic Code 
5207.  A separate rating under the provisions of Diagnostic 
Code 5003 is also not warranted since a compensable rating 
has already been assigned under a limitation of motion code.  

The Board further finds that a rating in excess of 10 percent 
is not warranted under any alternative provision.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5205-5206, 5208-5213.  The record 
contains no evidence of any ankylosis, fracture, or flail 
joint of the right elbow, so evaluation under the provisions 
of Diagnostic Codes 5205 and 5209 is not warranted.  Flexion 
in excess of 110 degrees is noncompensable, so a rating in 
excess of 10 percent based on limitation of flexion is not 
warranted.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5206.  In 
addition, flexion of the forearm is not limited to 100 
degrees and extension is not limited to 45 degrees, so a 
higher rating under the provisions of Diagnostic Code 5208 is 
not warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5208.  
There is also no competent medical evidence of any malunion 
or nonunion of the radius or ulna, so evaluation under the 
provisions of Diagnostic Codes 5210-5212 is likewise not 
warranted.  Moreover, pronation of 80 degrees in 2004 was 
normal, and supination and pronation of 90 degrees in 2008 
exceeds normal functioning as prescribed by VA.  See 38 
C.F.R. § 4.71, Plate I.  Although supination at the time of 
the July 2004 examination was to 75 degrees, this was still 
far in excess of schedular requirements for a rating of 10 
percent.  See 38 C.F.R. §§ 4.1, 4.2, 4.71, Plate I, and 
4.71a, Diagnostic Code 5213.  There is also no evidence that 
the right hand is or has been fixed in at least moderate 
pronation; or in supination or hyperpronation.  Accordingly, 
a separate rating under the provisions of Diagnostic Code 
5213 is not warranted.  See 38 C.F.R. §§ 4.1, 4.2, 4.71a, 
Diagnostic Code 5213.  As a rating in excess of 10 percent is 
not available under any alternative schedular provision, the 
Board finds that the veteran's service-connected right elbow 
later epicondylitis disability is adequately rated by analogy 
under the provisions of Diagnostic Code 5207.  See Butts, 5 
Vet. App. 532.  The Board does, however, note the veteran's 
subjective complaints of functional loss during flareups. and 
accordingly finds that a rating of 10 percent, but no higher, 
for functional loss, which has already been granted by the 
RO, is appropriate.  DeLuca, 8 Vet. App. at 206-07.  Based on 
the evidence of record, the criteria for a rating in excess 
of 10 percent for right elbow lateral epicondylitis are not 
met at any time during the appeal period.  

The Board has considered 38 C.F.R. §§ 4.40 and 4.45, 
addressing the impact of functional loss, weakened movement, 
excess fatigability, incoordination, and pain.  DeLuca, 8 
Vet. App. at 206-07.  These factors have been taken into 
consideration in the assigned 10 percent evaluation.  

The Board has also considered the doctrine of reasonable 
doubt but the preponderance of evidence is against the claim 
and thus it must be denied.  

III. Increased rating, right shoulder

The October 2004 rating decision also granted service 
connection for right shoulder impingement with a 
noncompensable evaluation effective September 1, 2004.  The 
veteran appealed this initial rating.  In August 2006 the RO 
increased the rating from 0 percent to 10 percent effective 
September 1, 2004, based on limited movement of a major 
joint.  The Board notes that the veteran's right shoulder 
impingement disability has been continuously evaluated under 
the provisions of Diagnostic Codes 5299-5201 since service 
connection was granted.  

As noted above, the medical evidence of record establishes 
that the veteran is right handed.  Accordingly, the 
disability rating assigned for his right shoulder disability 
involves rating the major extremity.  Diagnostic Code 5201 
contemplates disabilities of the shoulder and arm and 
provides a 20 percent evaluation for limitation of motion of 
the major arm at shoulder level.  An evaluation of 30 percent 
is assigned for limitation of motion of the major arm midway 
between side and shoulder level.  An evaluation of 40 percent 
is assigned for limitation of motion of the major arm to 25 
degrees from the side.  

The veteran complains of pain when reaching for items above 
his shoulder.  He says that he cannot throw items without 
causing pain in his right shoulder, and says that the 
shoulder creeks and pops when rotated.  He avers that the 
heavier an item is, the more difficult it is for him to hand.  
He also reports that he is unable to do military presses or 
push-ups without pain in his right shoulder, and says that he 
cannot sleep on his right side because of his painful right 
shoulder.  During his July 2004 fee-based examination he 
reiterated his complaints of right shoulder pain with "above 
head" activities.

Physical examination found no heat, redness, swelling, or 
effusion.  Range of motion testing found flexion from 0 to 
180 degrees with pain at 180 degrees; abduction at 0 to 180 
degrees with pain at 180 degrees, external rotation of 0 to 
90 degrees, and internal rotation at 0 to 45 degrees.  X-rays 
showed no acute pathology.  Diagnosis was "mild right 
shoulder impingement syndrome."  

During his April 2008 C&P joints examination the veteran 
complained of pain in his right acromioclavicular joint, 
especially with lateral raising.  Range of motion testing 
found flexion (forward elevation/abduction) from 0 to 180 
degrees with no additional limitation of motion on repetitive 
use, and internal and external rotation from 0 to 90 degrees, 
also with no additional limitation of motion on repetitive 
use.  The examiner also reported that there were no shoulder 
dislocations.  X-rays showed "very mild arthritic changes 
right a.c. joint only."  Diagnosis was "crepitus."  

The medical evidence shows that the veteran has full flexion 
and abduction of 180 degrees; well in excess of shoulder 
level (90 degrees).  See 38 C.F.R. § 4.71, Plate I.  
Accordingly, a rating in excess of 10 percent under the 
provisions of Diagnostic Code 5201 is not warranted at any 
time during the appeal period.  A separate rating under the 
provisions of Diagnostic Code 5003 is also not warranted 
since a compensable rating has already been assigned under a 
limitation of motion code.  38 C.F.R. § 4.71a, Diagnostic 
Code 5003.  There is also no evidence of ankylosis, 
dislocation, nonunion, malunion, or flail joint of the right 
shoulder, so evaluation under the provisions of Diagnostic 
Codes 5200, 5202, 5203 is not warranted.  As a higher rating 
is not available under any alternative schedular provision, 
the Board finds that the veteran's service-connected right 
shoulder impingement disability is adequately rated by 
analogy under the provisions of Diagnostic Code 5207.  See 
Butts, 5 Vet. App. 532.  Nevertheless, the Board notes the 
medical finds of pain on flexion and abduction at 180 
degrees, as well as the veteran's complaints of pain, 
creeking, and popping, particularly with above head 
activities, and accordingly finds that a rating of 10 
percent, but no higher, for functional loss, which has 
already been granted by the RO, is appropriate.  DeLuca, 8 
Vet. App. at 206-07.  Based on the evidence of record, the 
criteria for a rating in excess of 10 percent for right 
shoulder impingement are not met at any time during the 
appeal period.  

The Board has considered the doctrine of reasonable doubt 
with regard to this issue; however, as just explained, there 
is no basis to establish a higher rating other than by 
addressing the impact of functional loss, weakened movement, 
excess fatigability, incoordination, and pain, which has been 
done.  

IV. Increased rating, sleep apnea

The October 2004 rating decision also granted service 
connection for sleep apnea with a noncompensable evaluation 
effective September 1, 2004, under the provisions of 
Diagnostic Code 6847.  The veteran appealed this initial 
rating.  In his August 2005 appeal he stated that he "should 
receive 10 % disability for this."  In its August 2006 
rating decision the RO increased the rating from 0 percent to 
30 percent effective September 1, 2004, and advised the 
veteran that this increase represented a "complete grant of 
benefits sought on appeal" because the veteran had 
"argued" that he should receive 10 percent disability for 
this condition.  However, the Board notes that the veteran 
has not been granted the highest possible rating under 
Diagnostic Code 6847, and there is no indication in his 
correspondence that he would be satisfied with less than the 
maximum available.  Moreover, the veteran has not requested, 
in writing, that his appeal be withdrawn.  See 38 C.F.R. § 
20.204.  As a substantive appeal has been timely filed, and 
in accordance with AB v. Brown, the Board will review of this 
matter.  AB v. Brown, 6 Vet. App. 35, 39 (1993) (even if a 
rating is increased during the pendency of an appeal, a 
veteran is presumed to be seeking the highest possible 
rating, unless he expressly indicates otherwise).  

Under the provisions of Diagnostic Code 6847, a 
noncompensable rating for sleep apnea is assigned if 
asymptomatic but with documented sleep disorder breathing.  
38 C.F.R. § 4.97, Diagnostic Code 6847.  A 30 percent rating 
is assigned if there is persistent daytime hypersomnolence.  
Id.  A 50 percent disability rating contemplates sleep apnea 
that requires use of a breathing assistance device such as a 
CPAP machine.  Id.  The highest rating of 100 percent is 
warranted for chronic respiratory failure with carbon dioxide 
retention or cor pulmonale, or where a tracheostomy 
(tracheotomy) is required.  Id.  

The veteran avers that he does not sleep well due to snoring 
and says that he retires to bed early due to fatigue.  His 
wife writes that the veteran "doesn't sleep more than three 
or four hours at a time."  She adds that during his sleep 
the veteran "snores horrifically, frequently he stops 
breathing for quite awhile only to awake gasping for air, and 
he tosses and turns all the while."  However, the veteran 
does not advise that he uses a breathing assistance device 
such as a CPAP machine, and there is no medical evidence that 
a breathing assistance device is required.  The criteria for 
a rating of 50 percent or more are thus not met at any time 
during the appeal period.

Reasonable doubt has been considered but not accorded since 
the evidence is not in equipoise.  38 C.F.R. § 3.102.

V. Increased rating, gastroesophageal reflux disease 

The October 2004 rating decision also included a grant of 
service connection for gastroesophageal reflux disease with a 
noncompensable evaluation effective September 1, 2004, under 
the provisions of Diagnostic Code 7399-7346.  The veteran 
appealed this initial rating.  In August 2006 the RO 
recharacterized the veteran's service-connected 
gastroesophageal reflux disease disability to include hiatal 
hernia and diverticulitis, and increased the rating from 0 
percent to 10 percent effective September 1, 2004, under the 
provisions of Diagnostic Code 7327-7346.  38 C.F.R. § 4.114.  
The veteran continues to press for a higher initial rating.

VA's rating schedule does not include criteria for the 
evaluation of gastroesophageal reflux disease per se, but the 
schedule does provide for analogous ratings under a closely 
related disease or injury in which not only the functions 
affected, but the anatomical localization and symptomatology 
are closely analogous.  38 C.F.R. § 4.20.  The most 
appropriate Diagnostic Code is 7346 because of the similar 
anatomical location and symptomatology. 

Under the "hiatal hernia" provisions of Diagnostic Code 
7346, a 60 percent evaluation is warranted for symptoms of 
pain, vomiting, material weight loss and hematemesis or 
melena with moderate anemia; or other symptom combinations 
productive of severe impairment of health.  38 C.F.R. § 
4.114.  A 30 percent evaluation is warranted for persistently 
recurrent epigastric distress with dysphagia, pyrosis, and 
regurgitation, accompanied by substernal or arm or shoulder 
pain, productive of considerable impairment of health; and a 
10 percent evaluation is warranted where there are two or 
more of the symptoms for the 30 percent evaluation of less 
severity.  Id.  Diagnostic Code 7327 provides for evaluation 
of diverticulitis.  Other possible rating criteria include 
that for evaluation of esophagus stricture.  38 C.F.R. § 
Diagnostic Codes 7203-7205.

The veteran complains of pain in his chest after swallowing 
food, and says that he "frequently burp[s] up acid."  He 
adds that if he does not take his medication his pain 
"becomes quite unbearable."  During his July 2004 fee-based 
examination he reported that he avoids eating late and sleeps 
with his head elevated.  He also narrated regarding a 2002 
sigmoid diverticulitis resection that he underwent during 
service, and said that "as a result of the surgery he has 
done well."  He denied any nausea, vomiting, chronic 
constipation, fever, or fistulas, and reiterated that he does 
well if he takes his gastroesophageal reflux disease 
medication.  

Physical examination in July 2004 found the abdomen to be 
soft, with no enlargement of the liver or spleen.  There was 
no complaint or finding analogous to substernal arm or 
shoulder pain.  C&P examination in April 2008 also found no 
evidence of symptoms analogous to substernal arm or shoulder 
pain.  During the examination the veteran reported some 
nausea and vomiting, but said that this occurred when he did 
not take his medication.  He also reported occasional 
dysphagia, pain, and heartburn.  Physical examination found 
no signs of anemia, but did find "slight epigastric and left 
lower quadrant tender to palpation."  X-rays showed a small 
sliding hiatal hernia with some associated gastroesophageal 
reflux and tertiary waves of the esophagus.  Diagnoses were 
"GERD [with] no significant side effects" and "hiatal 
hernia [with] no significant side effects."

Although radiologic testing confirms the presence of a 
"small sliding type hiatal hernia with some associated 
gastroesophageal reflux," there is no evidence of any 
substernal arm or shoulder pain, which is required for a 
rating of 30 percent under the provisions of Diagnostic Code 
7346.  See 38 C.F.R. § 4.114.  Although the veteran does 
complain of right shoulder pain, he advises that his pain 
stems from "above head" use of the shoulder, and medical 
evidence confirms that his right shoulder pain is 
musculoskeletal (degenerative joint disease of the right 
acromioclavicular joint) in nature.  In the absence of any 
substernal arm or shoulder pain a rating of 30 percent or 
more under the provisions of Diagnostic Code 7346 is not 
warranted.  38 C.F.R. § 4.114.  There is also no medical 
evidence of diverticulum, spasm, or stricture of the 
esophagus at any time during the appeal period, so evaluation 
under Diagnostic Codes 7203-7205 is not warranted.  Id.  In 
addition, while the veteran was treated for diverticulitis 
during service, he does not have a current diagnosis of 
diverticulitis, and has not been diagnosed with 
diverticulitis at any time during the appeal period, so 
evaluation under Diagnostic Code 7327 is not warranted.  Id.  
As a higher rating is not available under any alternative 
schedular provision, the Board finds that the veteran's 
service-connected gastroesophageal reflux disease disability 
is adequately rated by analogy under the provisions of 
Diagnostic Code 7346.  Butts, 5 Vet. App. 532.  Accordingly, 
the criteria for a rating in excess of 10 percent for 
gastroesophageal reflux disease are not met at any time 
during the appeal period.  

The Board has considered the doctrine of reasonable doubt, 
but for the reasons just expounded, finds it to be 
inapplicable, as the record does not reflect an approximate 
balance of negative and positive evidence on the merits.  
38 C.F.R. § 3.102.  

VI. Increased rating, hypertension

In addition to the foregoing, the veteran seeks an initial 
compensable rating for his service-connected hypertension 
disability, which has been continuously evaluated under the 
provisions of Diagnostic Code 7101 since service connection 
was established.  38 C.F.R. § 4.114.  

Under the provisions of Diagnostic Code 7101, a 10 percent 
rating is warranted when the diastolic pressure is 
predominantly 100 or more, or systolic pressure is 
predominantly 160 or more, or for an individual with a 
history of diastolic pressure predominantly 100 or more who 
requires continuous medication for control.  38 C.F.R. § 
4.104, Diagnostic Code 7101.  A 20 percent rating 
contemplates diastolic pressure of predominantly 110 or more, 
or systolic pressure predominantly 200 or more.  Id.  A 40 
percent rating is assigned when the diastolic pressure is 
predominantly 120 or more.  Id.  The highest rating of 60 
percent rating is warranted when the diastolic pressure is 
predominantly 130 or more.  Id.

The veteran maintains that his "diastolic blood pressure is 
greater than 100 unless [he is] on medication."  During his 
July 2004 fee based examination he reported that he was not 
having any side effects from his medical and had no 
functional impairment related to his blood pressure.  He also 
denied any stroke, cardiac enlargement, or renal 
insufficiency, and said that he had not lost any time from 
work.  

Review of service treatment records (STRs) reveals diastolic 
pressure in May 2002 and June 2004 of 100.  There were no 
blood pressure readings with systolic pressure of 160 or 
more. 

Physical examination in July 2004 found the heart to be 
regular to rate and rhythm without any murmurs.  Blood 
pressure remained unchanged at 130/74 while sitting, 
standing, and reclining.  Electrocardiogram was normal.  
Diagnosis was "hypertension . . . with good control."  

Private treatment records show blood pressure readings of 
136/92 in December 2005; 118/80 in January 2006; 130/80 in 
February 2006; and 120/90 in July 2006.

Blood pressure during the April 2008 C&P examination was 
142/96.  Heart rhythm was regular, with no JVD, clicks, 
pericardial rubs, or murmurs.  X-rays showed heart size to be 
normal.  Diagnosis was "hypertension; essential" with no 
significant effect on occupation, and no effects on 
activities of daily living.  According to the examiner, the 
blood pressure measurements that established the diagnosis of 
hypertension were as follows:

BP READING #1:	142/96 mmHg 
BP READING #2:	177/91 mmHg 
BP READING #3:	156/104 mmHg 

Although the veteran has a confirmed diagnosis of 
hypertension with documented diastolic pressure on at least 
two occasions during service of 100, his diastolic pressure 
during his lengthy military career was predominantly below 
100, and post-service evidence shows that it continues to be 
predominantly below 100.  The criteria for a rating of 10 
percent based on diastolic pressure of predominantly 100 or 
more or a history of diastolic pressure of predominantly 100 
or more are consequently not met.  38 C.F.R. § 4.104, 
Diagnostic Code 7101.  Moreover, apart from the April 2008 
reading, there is no evidence of systolic pressure of 160 or 
more, so the criteria for a 10 percent rating based on 
systolic pressure of predominantly 160 or more are also not 
met.  Id.  Accordingly, an initial compensable rating for 
hypertension is not warranted for any time during the appeal 
period.  Id.  

Reasonable doubt has been considered but not accorded since 
the evidence is not in equipoise.  38 C.F.R. § 3.102.

Extraschedular consideration

The assignment of an extra-schedular rating under the 
provisions of 38 C.F.R. § 3.321(b)(1) has also been 
considered; however, the record contains no objective 
evidence that the veteran's service-connected disablities 
have resulted in marked interference with earning capacity or 
employment beyond that interference contemplated by the 
assigned evaluation.  There is also no evidence of frequent 
periods of hospitalization due to this disability.  
Accordingly, the Board finds that referral to the Director of 
VA's Compensation and Pension Service is thus not warranted.  
See Bagwell v. Brown, 9 Vet. App. 337 (1996).

VA's duty to notify and assist

The veteran's claims stem from initial grants of service 
connection.  Once service connection is granted the claim is 
substantiated; additional notice is not required; and any 
defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  Further, since the 
appeal concerns an initial rating, notice in accordance with 
Vazquez is not warranted.  Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).  

Regarding the duty to assist, STRs and private treatment 
records have been obtained and made a part of the file.  The 
veteran has also been accorded multiple C&P examinations; the 
reports of which are of record.  The Board is satisfied that 
VA has sufficiently discharged its duty in this matter.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).


ORDER

An initial disability rating in excess of 10 percent for 
chondromalacia, right knee, is denied.

An initial disability rating in excess of 10 percent for 
right elbow lateral epicondylitis is denied.

An initial disability rating in excess of 10 percent for 
right shoulder impingement is denied.

An initial disability rating in excess of 30 percent for 
sleep apnea is denied.

An initial disability rating in excess of 10 percent for 
gastroesophageal reflux disease with hiatal hernia and 
diverticulitis is denied.

An initial compensable rating for hypertension is denied.



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


